FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2021

                                       No. 04-21-00104-CV

                                 Michael Edward RODRIGUEZ,
                                           Appellant

                                                  v.

                                      Nora G. RODRIGUEZ,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-00908
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
       Appellant Michael Rodriguez’s brief was originally due July 12, 2021. We granted
appellant an extension until August 11, 2021, to file the brief. Neither the brief nor a motion for
extension of time has been filed.

       We order appellant to file, by August 26, 2021, appellant’s brief and a written response
reasonably explaining his failure to timely file the brief. If appellant fails to file a brief and the
written response by the date ordered, we will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 38.8(a).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court